                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


NYDIA E. FROUKH,
                                                                 CIVIL ACTION
                                Plaintiff
                                                                  NO. 18-3501
    v.

ANDREW SAUL,
COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION,

                                Defendant


                                              ORDER

              AND NOW, this     J)          day of   I/<::JV     ,2019, upon consideration of
Plaintiffs Brief and Statement of Issues in Support of Request for Review (ECF No. 11) filed January

8, 2019; Defendant's Response to Request for Review of Plaintiff (ECF No. 16) filed May 21, 2019;

and Plaintiffs Brief in Reply to Defendant's Brief in Response to Plaintiffs Request for Review (ECF

No. 30) filed May 30, 2019; and after review of the Report and Recommendation of United States

Magistrate Judge Henry S. Perkin dated September 30, 2019, IT IS ORDERED that:

              1. the Report and Recommendation is APPROVED and ADOPTED;

              2. the relief sought by Plaintiff is GRANTED in part as described below; and

              3. the case is REMANDED to the Commissioner pursuant to the fourth sentence of 42

                  U.S.C. § 405(g), and in accordance with the Report and Recommendation.




                                                       \$n\\~L      I

                                                          BERLE M. SCHILLER, J.
                                                                                  p
